          Case 7:19-cv-08966-PMH Document 22 Filed 01/13/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 KEVIN R. WALSH,

                                  Plaintiff,
 v.                                                           ORDER

 CALIBER HOME LOANS, INC.,                                    19-CV-08966 (PMH)

                                    Defendant.
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        Plaintiff Kevin R. Walsh (“Plaintiff”) commenced this action in the Supreme Court of the

State of New York, County of Westchester, on August 16, 2019. (Doc. 1-1, Compl.). Plaintiff

asserts claims against his former employer, Caliber Home Loans, Inc. (“Defendant”), for breach

of contract, breach of implied contract, and unjust enrichment. (Id. ¶¶ 23–45). The gravamen of

Plaintiff’s Complaint is that Defendant failed to pay Plaintiff a bonus and an appropriate severance

payment after Plaintiff’s employment was terminated. On September 26, 2019, Defendant

removed this action to federal court on diversity grounds. (Doc. 1). Presently pending before the

Court is Defendant’s motion to dismiss the Complaint under Federal Rule of Civil Procedure

12(b)(6). (Doc. 15).

        For the reasons set forth below, the Court DENIES Defendant’s motion.

        Rule 7.1(a)(3) of the Local Civil Rules of the United States District Courts for the Southern

and Eastern Districts of New York (the “Local Rules”) provides that “[e]xcept for letter-motions

as permitted by Local Rule 7.1(d) or as otherwise permitted by the Court, all motions shall include

the following motion papers . . . [s]upporting affidavits and exhibits thereto containing any factual

information and portions of the record necessary for the decision of the motion.”




                                                        1
         Case 7:19-cv-08966-PMH Document 22 Filed 01/13/21 Page 2 of 2




       Here, Defendant’s motion does not include a supporting affidavit and the exhibits

submitted to the Court for consideration are attached only as exhibits to Defendant’s memorandum

of law in support of its motion to dismiss. (Docs. 16-1–16-7). Failure to comply with the Local

Rules is a sufficient ground to warrant denial of a motion. See, e.g., U.S. Bank Tr., N.A. v. Monroe,

No. 15-CV-1480, 2017 WL 923326, at *6 (N.D.N.Y. Mar. 8, 2017) (“The Court may deny a

motion because of the moving party’s failure to comply with the Local Rules.” (collecting cases));

Stone v. Courtyard Mgmt. Co., No. 99-CV-4780, 2001 WL 395159, at *1 (S.D.N.Y. Apr. 17, 2001)

(“Plaintiff’s failure to comply with . . . the Local Rules of the Court provide sufficient basis to

deny the motion”); Webster Soda Fountain Mfrs. Corp. v. W & P Assocs., No. 87-CV-2953, 1988

WL 75271, at *1 (S.D.N.Y. July 12, 1988) (“[F]ailure to comply with the [local] rules is sufficient

grounds to deny defendant's motions”). Additionally, based on Defendant’s presentation, the Court

is unable to consider any of the exhibits submitted by Defendant in support of its motion to dismiss.

See Outerbridge v. Tobon, No. 11-CV-3843, 2012 WL 2553497, at *3 (S.D.N.Y. July 3, 2012),

adopted by, 2012 WL 2952931 (S.D.N.Y. July 19, 2012) (holding that because “no affidavit was

filed in support of the motion . . . factual assertions in the defendants’ memorandum of law that

are not supported by evidence will not be considered by the Court.”).

       Accordingly, the Court DENIES Defendant’s motion to dismiss and CANCELS the oral

argument scheduled for February 16, 2021. Defendant is directed to answer Plaintiff’s Complaint

by January 27, 2021. A Notice of Initial Pretrial Conference is forthcoming. The Clerk is

respectfully requested to terminate the pending motion (Doc. 15).

                                              SO ORDERED:
Dated: New York, New York
       January 13, 2021
                                              _____________________________________
                                              Philip M. Halpern
                                              United States District Judge


                                                 2
